Citation Nr: 0102767	
Decision Date: 01/30/01    Archive Date: 02/02/01

DOCKET NO.  94-07 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an increased rating for sarcoidosis, currently 
rated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. J. Kunz, Counsel

INTRODUCTION

The veteran served on active duty from October 1955 to August 
1957.

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 1993 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the United States 
Department of Veterans Affairs (VA).  In that decision, the 
RO denied the veteran's claim for a disability rating in 
excess of 30 percent for sarcoidosis.


REMAND

The veteran contends that his service-connected sarcoidosis 
has worsened, and that a disability rating higher than 30 
percent is warranted.  VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate his claim.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097-2098 
(2000) (to be codified at 38 U.S.C. § 5103A).  The Board 
finds that additional evidentiary development is needed in 
this case.

At a November 2000 Travel Board hearing, the veteran reported 
that he was receiving ongoing treatment at VA facilities for 
his respiratory disorder.  The veteran's claims file contains 
records of VA treatment through February 1997.  Records of 
more recent treatment may be critical, and should be 
obtained.  Under the VA schedule for rating disabilities, the 
rating for sarcoidosis with pulmonary involvement differs 
depending on whether the disorder requires systemic high dose 
(therapeutic) corticosteroids for control, or merely requires 
chronic low dose (maintenance) or intermittent 
corticosteroids.  38 C.F.R. § 4.97, Diagnostic Code 6846 
(2000).  VA medical records in the claims file reflect that 
the veteran is treated with Prednisone for his respiratory 
problems; but it is not clear from the records whether the 
dosage is best characterized as high dose or low dose.  The 
most recent VA medical examination addressing the veteran's 
respiratory condition was in November 1997.  The veteran is 
advised that he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

Accordingly, this case is REMANDED for the following:

1.  The RO should obtain records of all 
VA outpatient and inpatient treatment of 
the veteran from February 1997 through 
the present.

2.  The RO should schedule the veteran 
for a special VA pulmonary examination to 
determine the current severity of his 
service connected sarcoidosis.  The 
examining physician should review the 
veteran's claims file in conjunction with 
the examination.  Any indicated tests 
should be performed.  The examiner should 
report all findings in detail, and should 
specifically indicate whether the veteran 
requires high dose systemic 
corticosteroids to control respiratory 
symptoms or whether no more than low dose 
steroids are required.

The RO should ensure that all of the foregoing development is 
completed.  The RO should also ensure that all notification 
and development action required by the Veterans Claims 
Assistance Act of 2000, Pub.L. No. 106-475 is completed.  In 
particular, the RO should ensure that the new notification 
requirements and development procedures contained in sections 
3 and 4 of the Act (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully complied with.  For 
further guidance on the processing of this case in light of 
the changes in the law, the RO should refer to VBA Fast 
Letters 00-87 (Nov. 17, 2000), 00-92 (Dec. 13, 2000) and 01-
02 (Jan 9, 2001).  Then the RO should readjudicate the claim.  
If it remains denied, the veteran and his representative 
should be furnished an appropriate supplemental statement of 
the case and given the opportunity to respond.  Then the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


